ORIGINAL                                                   12/28/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: OP 21-0650


                                •       OP 21-0650


 JOHNATHON CLARK,
                                                                       DEC 2 8 2021
              Petitioner,                                           Bovven Greenwood
                                                                  Clerk of Supreme Court
                                                                     State of Montana

       v.
                                                                      ORDER
 JIM SALMONSEN, Warden,
 Montana State Prison,

              Respondent.



       Representing himself, Johnathan Clark has filed a Petition for Writ of Habeas
Corpus, indicating that his incarceration is illegal because his "attorney illegally waived
[his] right to quick and speedy [trial] and/or lied to [him] about it.- Clark contends that his
attorney misled him "in multiple ways resulting in a faulty conviction." He states that he
is trying to file for postconviction relief, and he raises several claims of ineffective
assistance of counsel.
       Montana's statute for habeas corpus relief provides that a court may inquire into the
cause of restraint or incarceration. Section 46-22-101(1), MCA. As a petitioner, Clark
carries this "burden of proof or the burden of persuasion." In re Hart, 178 Mont, 235, 249,
583 P.2d 411, 419 (1978). Clark provides almost no information about the sentencing
court, his conviction, or when his sentence was imposed. He gives this Court a cause
number. As a Petitioner, Clark has the burden of proof or persuasion—meaning that he
must give this Court as much relevant information about his criminal case. In re Hart, 178
Mont. at 249, 583 P.2d at 419. Clark has not done so.
       This Court contacted the First Judicial District Court, Lewis and Clark County, for
sentencing judgments. On September 13, 2021, the District Court revoked Clark's 2019
prison sentence of ten years with eight years suspended for felony robbery and imposed an
eight-year, suspended sentence to the Montana State Prison. Clark did not appeal.
      Clark's remedy is not with this Court because he cannot challenge a sentence upon
revocation through habeas corpus. Section 46-22-101(2), MCA. As Clark references, his
claims concerning his counsel's effectiveness should be presented in a petition for
postconviction relief. Section 46-21-101, MCA. Any such claim must be made through
verified petition timely filed pursuant § 46-21-102, MCA.
      Clark has not demonstrated illegal incarceration. Section 46-22-101(1), MCA.
Clark has not met his burden here nor has he presented viable claims under habeas corpus.
This Court cannot provide any remedy for his instant petition. Accordingly,
      IT IS ORDERED that Clark's Petition for a Writ of Habeas Corpus is DENIED and
DISMISSED.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to counsel
of record and to Johnathan Cody Clark personally.
      DATED this         7ay of December, 2021.




                                                              Chief Justice




                                                                Justices



                                            2